Newton, J.,
dissenting.
I respectfully dissent from the majority opinion. I call attention to the fact that a District Judge has inherent power to vacate or modify its judgments at any time during the term at which they are entered. See Fanning v. Richards, 193 Neb. 431, 227 N. W. 2d 595. Furthermore, such vacation or modification of a judgment at the same term may be made on the court’s own motion. See Netusil v. Novak, 120 Neb. 751, 235 N. W. 335.
*782The record in the present case does not disclose that the court acted after the expiration of the term at which the original judgment was entered. I therefore submit that the modified judgment is valid and that this case should be affirmed in the absence of a showing that the modified judgment is incorrect on its merits.